UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 06128) Exact name of registrant as specified in charter:	Putnam Multi-Cap Growth Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam Multi-Cap Growth Fund The fund's portfolio 3/31/16 (Unaudited) COMMON STOCKS (96.9%) (a) Shares Value Aerospace and defense (4.8%) General Dynamics Corp. 257,100 $33,775,227 Honeywell International, Inc. 485,300 54,377,865 L-3 Communications Holdings, Inc. 621 73,589 Northrop Grumman Corp. 414,800 82,088,920 Airlines (0.5%) American Airlines Group, Inc. 396,200 16,248,162 Banks (1.6%) Bank of America Corp. 1,709,200 23,108,384 PacWest Bancorp 563,100 20,919,165 Virgin Money Holdings UK PLC (United Kingdom) 2,399,096 12,640,512 Beverages (2.1%) Anheuser-Busch InBev SA/NV ADR (Belgium) 164,100 20,456,706 Monster Beverage Corp. (NON) 119,000 15,872,220 PepsiCo, Inc. 373,600 38,286,528 Biotechnology (6.1%) Amgen, Inc. 160,500 24,063,765 Biogen, Inc. (NON) 111,100 28,921,552 BioMarin Pharmaceutical, Inc. (NON) 156,200 12,883,376 Blueprint Medicines Corp. (NON) (S) 287,300 5,185,765 Celgene Corp. (NON) 767,068 76,775,836 Gilead Sciences, Inc. 621,733 57,112,393 Medivation, Inc. (NON) 191,900 8,414,163 Neuralstem, Inc. (NON) (S) 2,527,211 1,895,408 TESARO, Inc. (NON) (S) 71,200 3,134,936 Building products (0.4%) Fortune Brands Home & Security, Inc. 276,200 15,478,248 Capital markets (1.4%) Charles Schwab Corp. (The) 817,100 22,895,142 KKR & Co. LP 1,074,200 15,779,998 Morgan Stanley 445,100 11,131,951 Chemicals (2.9%) Albemarle Corp. (S) 228,100 14,582,433 Dow Chemical Co. (The) 382,900 19,474,294 E.I. du Pont de Nemours & Co. 258,100 16,342,892 Sherwin-Williams Co. (The) 61,400 17,478,738 Symrise AG (Germany) 317,639 21,234,451 W.R. Grace & Co. (NON) 216,000 15,374,880 Commercial services and supplies (1.5%) KAR Auction Services, Inc. 202,874 7,737,614 Tyco International PLC 1,221,090 44,826,214 Consumer finance (0.1%) Oportun Financial Corp. (acquired 6/23/15, cost $1,831,199) (Private) (F) (RES) (NON) 642,526 1,648,079 Diversified consumer services (0.3%) Bright Horizons Family Solutions, Inc. (NON) 173,351 11,229,678 Diversified telecommunication services (0.5%) Level 3 Communications, Inc. (NON) 362,500 19,158,125 Electronic equipment, instruments, and components (0.3%) Cognex Corp. 262,400 10,220,480 Energy equipment and services (0.4%) Baker Hughes, Inc. 292,000 12,798,360 Food and staples retail (2.7%) Costco Wholesale Corp. 176,500 27,812,870 CVS Health Corp. 389,700 40,423,581 Walgreens Boots Alliance, Inc. 336,100 28,313,064 Food products (0.4%) Associated British Foods PLC (United Kingdom) 295,759 14,174,178 Health-care equipment and supplies (4.0%) Becton Dickinson and Co. 174,700 26,522,954 C.R. Bard, Inc. 212,900 43,148,443 Cooper Cos., Inc. (The) 173,100 26,652,207 DexCom, Inc. (NON) 132,200 8,977,702 Edwards Lifesciences Corp. (NON) 100,000 8,821,000 GenMark Diagnostics, Inc. (NON) 920,982 4,853,575 Intuitive Surgical, Inc. (NON) (S) 42,200 25,364,310 Health-care providers and services (0.6%) Premier, Inc. Class A (NON) 610,987 20,382,526 Health-care technology (—%) HTG Molecular Diagnostics, Inc. (NON) (AFF) 370,078 1,062,124 Hotels, restaurants, and leisure (3.8%) Chipotle Mexican Grill, Inc. (NON) (S) 24,000 11,303,280 Dave & Buster's Entertainment, Inc. (NON) (S) 389,145 15,091,043 Hilton Worldwide Holdings, Inc. 2,793,403 62,907,436 Lindblad Expeditions Holdings, Inc. (NON) 1,394,800 13,864,312 Yum! Brands, Inc. 409,100 33,484,835 Household durables (1.3%) PulteGroup, Inc. 2,006,400 37,539,744 Tempur Sealy International, Inc. (NON) (S) 151,600 9,215,764 Industrial conglomerates (0.8%) Danaher Corp. 285,200 27,054,072 Insurance (0.4%) Prudential PLC (United Kingdom) 829,072 15,377,039 Internet and catalog retail (5.3%) Amazon.com, Inc. (NON) 226,077 134,208,350 Delivery Hero Holding GmbH (acquired 6/12/15, cost $6,354,151) (Private) (Germany) (F) (RES) (NON) 825 4,533,208 Expedia, Inc. (S) 94,900 10,232,118 FabFurnish GmbH (acquired 8/2/13, cost $69) (Private) (Brazil) (F) (RES) (NON) 52 44 Global Fashion Holding SA (acquired 8/2/13, cost $3,488,697) (Private) (Brazil) (F) (RES) (NON) 82,353 2,228,997 Netflix, Inc. (NON) 117,500 12,012,025 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $69) (Private) (Brazil) (F) (RES) (NON) 52 44 New Middle East Other Assets GmbH (acquired 8/2/13, cost $29) (Private) (Brazil) (F) (RES) (NON) 22 19 Priceline Group, Inc. (The) (NON) 20,190 26,024,102 Internet software and services (12.4%) Alphabet, Inc. Class A (NON) 138,448 105,621,979 Alphabet, Inc. Class C (NON) 196,283 146,221,021 Facebook, Inc. Class A (NON) 1,449,300 165,365,130 GoDaddy, Inc. Class A (NON) (S) 368,900 11,926,537 Shopify, Inc. Class A (Canada) (NON) (S) 499,600 14,093,716 IT Services (3.2%) Fidelity National Information Services, Inc. 249,100 15,770,521 Visa, Inc. Class A 1,287,200 98,445,056 Leisure products (0.2%) MCBC Holdings, Inc. (NON) 464,198 6,535,908 Life sciences tools and services (0.8%) Agilent Technologies, Inc. 721,900 28,767,715 Machinery (1.2%) Manitowoc Foodservice, Inc. (NON) 391,500 5,770,710 Middleby Corp. (The) (NON) (S) 265,800 28,379,466 Wabtec Corp. (S) 131,100 10,394,919 Media (2.5%) Discovery Communications, Inc. Class A (NON) (S) 408,400 11,692,492 DISH Network Corp. Class A (NON) 123,600 5,717,736 Liberty Global PLC Ser. A (United Kingdom) (NON) (S) 477,900 18,399,150 Lions Gate Entertainment Corp. (S) 405,300 8,855,805 Live Nation Entertainment, Inc. (NON) 1,554,227 34,674,804 Time Warner, Inc. 148,600 10,780,930 Multiline retail (1.1%) Dollar General Corp. 460,500 39,418,800 Oil, gas, and consumable fuels (3.6%) Anadarko Petroleum Corp. 280,700 13,072,199 Cabot Oil & Gas Corp. (S) 481,900 10,943,949 Diamondback Energy, Inc. (NON) 267,800 20,668,804 EOG Resources, Inc. 276,700 20,082,886 Gulfport Energy Corp. (NON) 596,700 16,910,478 Pioneer Natural Resources Co. 126,600 17,817,684 Scorpio Tankers, Inc. 1,722,040 10,039,493 Suncor Energy, Inc. (Canada) 716,115 19,943,699 Personal products (0.9%) Coty, Inc. Class A (S) 438,900 12,214,587 Edgewell Personal Care Co. 260,400 20,970,012 Pharmaceuticals (5.3%) Allergan PLC (NON) 173,100 46,395,993 Bristol-Myers Squibb Co. 742,700 47,443,676 Cardiome Pharma Corp. (Canada) (NON) (S) 934,800 3,823,332 Eli Lilly & Co. 291,700 21,005,317 Impax Laboratories, Inc. (NON) 264,482 8,468,714 Jazz Pharmaceuticals PLC (NON) 215,367 28,116,162 Perrigo Co. PLC (S) 263,200 33,671,176 Real estate investment trusts (REITs) (1.3%) American Tower Corp. (R) 466,902 47,796,758 Real estate management and development (1.1%) Kennedy-Wilson Holdings, Inc. 847,600 18,562,440 RE/MAX Holdings, Inc. Class A 593,855 20,369,227 Road and rail (2.1%) Old Dominion Freight Line, Inc. (NON) (S) 144,899 10,087,868 Union Pacific Corp. 806,300 64,141,165 Semiconductors and semiconductor equipment (4.0%) Broadcom, Ltd. 192,600 29,756,700 Cavium, Inc. (NON) 170,100 10,403,316 Intel Corp. 513,400 16,608,490 Lam Research Corp. (S) 377,066 31,145,652 NXP Semiconductor NV (NON) (S) 196,609 15,939,092 ON Semiconductor Corp. (NON) 1,517,300 14,550,907 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 988,000 25,885,600 Software (6.4%) Adobe Systems, Inc. (NON) 203,900 19,125,820 Electronic Arts, Inc. (NON) 522,800 34,562,308 Microsoft Corp. 1,412,900 78,034,467 Mobileye NV (Israel) (NON) (S) 121,295 4,523,091 salesforce.com, Inc. (NON) 731,300 53,991,879 SS&C Technologies Holdings, Inc. 268,020 16,997,828 TiVo, Inc. (NON) 1,150,619 10,942,387 TubeMogul, Inc. (NON) (S) 856,300 11,080,522 Specialty retail (4.0%) Advance Auto Parts, Inc. 238,500 38,241,090 DavidsTea, Inc. (Canada) (NON) (S) 256,375 3,104,701 Five Below, Inc. (NON) (S) 356,493 14,737,421 Home Depot, Inc. (The) 412,300 55,013,189 TJX Cos., Inc. (The) 405,844 31,797,877 Technology hardware, storage, and peripherals (2.9%) Apple, Inc. 964,432 105,113,444 Textiles, apparel, and luxury goods (1.0%) NIKE, Inc. Class B 587,400 36,107,478 Tobacco (0.7%) Philip Morris International, Inc. 245,000 24,036,949 Total common stocks (cost $2,891,939,087) WARRANTS (0.7%) (a) (NON) Expiration date Strike Price Warrants Value A basket of (UBSPUTCH) common stocks 144A (China) 11/14/16 $0.00 271,030 $24,086,436 Citigroup, Inc. 1/4/19 106.10 1,682,858 168,286 Neuralstem, Inc. Ser. J (acquired 1/3/14, cost $—) (F) (RES) 1/3/19 3.64 721,455 — Total warrants (cost $28,650,057) CONVERTIBLE PREFERRED STOCKS (0.4%) (a) Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $4,999) (Private) (F) (RES) (NON) 1,754 $4,499 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $95,634) (Private) (F) (RES) (NON) 30,360 86,071 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $224,601) (Private) (F) (RES) (NON) 44,126 202,141 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $325,791) (Private) (F) (RES) (NON) 64,006 293,211 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $182,702) (Private) (F) (RES) (NON) 33,279 164,432 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $551,501) (Private) (F) (RES) (NON) 71,810 496,351 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,546,855) (Private) (F) (RES) (NON) 542,756 1,392,169 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $1,955,989) (Private) (F) (RES) (NON) 686,312 1,760,390 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $5,967,941) (Private) (F) (RES) (NON) 2,096,000 5,371,147 Ovid Therapeutics, Inc. 144A Ser. B, 8.00% cv. pfd. (acquired 8/10/15, cost $4,137,150) (Private) (F) (RES) (NON) 664,069 3,723,435 UNEXT.com, LLC zero % cv. pfd. (acquired 4/14/00, cost $10,451,238) (Private) (F) (RES) (NON) 125,000 — Total convertible preferred stocks (cost $25,444,401) SHORT-TERM INVESTMENTS (8.6%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.57% (d) Shares 206,415,187 $206,415,187 Putnam Short Term Investment Fund 0.44% (AFF) Shares 90,692,044 90,692,044 SSgA Prime Money Market Fund Class N 0.40% (P) Shares 2,121,000 2,121,000 U.S. Treasury Bills 0.30%, May 19, 2016 (SEGSF) $841,000 840,853 U.S. Treasury Bills 0.31%, May 12, 2016 (SEGSF) 5,270,000 5,269,420 U.S. Treasury Bills 0.26%, May 5, 2016 815,000 814,930 Total short-term investments (cost $306,151,896) TOTAL INVESTMENTS Total investments (cost $3,252,185,441) (b) FORWARD CURRENCY CONTRACTS at 3/31/16 (aggregate face value $85,838,349) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Japanese Yen Buy 5/18/16 $15,202,342 $14,591,130 $611,212 Japanese Yen Sell 5/18/16 15,202,342 14,624,499 (577,843) JPMorgan Chase Bank N.A. Euro Sell 6/15/16 31,574,974 30,143,959 (1,431,015) State Street Bank and Trust Co. Japanese Yen Buy 5/18/16 7,718,563 7,635,618 82,945 Japanese Yen Sell 5/18/16 7,718,563 7,189,617 (528,946) UBS AG Euro Sell 6/15/16 12,205,214 11,653,526 (551,688) Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 344,394 $— 4/15/16 (3 month USD-LIBOR-BBA plus 0.38%) A basket (JPCMPNET) of common stocks $3,342,491 baskets 96,185 — 7/16/16 (3 month USD-LIBOR-BBA plus 0.30%) A basket (JPCMPTMD) of common stocks (83,423) baskets 2,866 — 4/15/16 (3 month USD-LIBOR-BBA plus 0.38%) A basket (JPCMPNET) of common stocks 21,533 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2015 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $3,576,221,073. (b) The aggregate identified cost on a tax basis is $3,258,855,199, resulting in gross unrealized appreciation and depreciation of $739,540,561 and $188,204,521, respectively, or net unrealized appreciation of $551,336,040. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $21,904,237, or 0.6% of net assets. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $— $39,640,629 $39,640,629 $996 $— Putnam Short Term Investment Fund* $90,692,044 HTG Molecular Diagnostics, Inc.† — 167,997 — — 1,062,124 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. † Security was only in affiliation for a portion of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $206,415,187, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $202,239,401. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,015,470 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $997,689 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $928,814 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $692,190,068 $— $6,762,312 Consumer staples 228,386,517 14,174,178 — Energy 142,277,552 — — Financials 180,563,065 28,017,551 1,648,079 Health care 601,864,120 — — Industrials 400,434,039 — — Information technology 1,046,325,943 — — Materials 83,253,237 21,234,451 — Telecommunication services 19,158,125 — — Total common stocks Convertible preferred stocks — — 13,493,846 Warrants 168,286 24,086,436 — Short-term investments 92,813,044 213,340,390 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(2,395,335) $— Total return swap contracts — 3,280,601 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $694,157 $3,089,492 Equity contracts 27,618,746 83,423 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) OTC total return swap contracts (notional) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: OTC Total return swap contracts*# $— $3,364,024.00 $— $— $3,364,024.00 Forward currency contracts# 611,212 — 82,945 — 694,157 Total Assets $611,212 $3,364,024 $82,945 $— $4,058,181 Liabilities: OTC Total return swap contracts*# — 83,423 — — 83,423 Forward currency contracts# 577,843 1,431,015 528,946 551,688 3,089,492 Total Liabilities $577,843 $1,514,438 $528,946 $551,688 $3,172,915 Total Financial and Derivative Net Assets $33,369 $1,849,586 $(446,001) $(551,688) $885,266 Total collateral received (pledged)##† $— $1,849,586 $(446,001) $(394,921) Net amount $33,369 $— $— $(156,767) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Multi-Cap Growth Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 27, 2016
